Title: To George Washington from Thomas Jefferson, 10 November 1791
From: Jefferson, Thomas
To: Washington, George


  Philadelphia, 10 Nov. 1791. After examining the enclosed papers relating to the land purchase of John Cleves Symmes on the Great Miami River, he thinks it proper to lay them before Congress, to demonstrate not only the foundation of Symmes’s larger claim but also the “expediency of providing some speedy and regular mode of deciding this and other questions of a like nature which might arise hereafter, and obstruct for a considerable time the proceedings relative to the public lands.”
